Citation Nr: 1433806	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 2009 rating decision which denied entitlement to service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) benefits. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits. 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active October 1960 to August 1983.   He died in October 2008.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila (Pasay city), Philippines.  

During the pendency of the appellant's appeal, death pension benefits were granted in a July 2012 decisional letter. 

The appellant was scheduled for a videoconference Board hearing in November 2013, to which she failed to report.  In October 2013 correspondence, she indicated that she would not be appearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

In a January 2014 response to correspondence from the Board notifying her that the Veterans Service Organization she had selected as her representative did not accept that appointment, the appellant indicated that she wished to proceed without representation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The June 2009 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.

2.  The evidence received since the June 2009 RO decision is not new and material because it does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision which denied service connection for the cause of the Veteran's death and the July 2009 decisional letter which denied entitlement to DIC benefits did not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).

2.  Evidence received since the June 2009 RO decision that denied entitlement to service connection for the cause of the Veteran's death and the July 2009 decisional letter which denied entitlement to DIC benefits, which were the last final denials with respect to those issues, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice on the issue of whether new and material evidence had been received was provided in May 2012.  Notice requirements do not apply to allegations of CUE as a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

VA has a duty to assist the appellant in the development of claims.  The claims file includes service treatment records (STRs), post service clinical records, a photocopy of a newsletter, photocopies of photographs, and the statements of the appellant in support of the claims.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

CUE

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made. Damrel, 6 Vet. App. at 245. Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Dependency and Indemnity Compensation (DIC) 

To establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the Veteran received, or was entitled to receive, compensation at the total disability level for a continuous period of 10 or more years immediately preceding his death; or, if rated totally disabling for a lesser period, was so rated continuously prior to death for a period of not less than five years from the date of the Veteran's discharge or release from active duty, or the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  (See 78 Fed. Reg. 54,763 -54,766 (Sept. 6, 2013) (replacing the terms " acute and subacute " and " transient " peripheral neuropathy with " early onset " peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.) 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Ionizing Radiation

Entitlement to an award of service connection for a disability that is claimed to have resulted from a Veteran's in-service exposure to ionizing radiation can be established by three distinct means.  See Ramey v. Brown, 9 Vet.App. 40 (1996).  First, via the presumption of service connection for radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, by meeting certain conditions specified in 38 C.F.R. § 3.311(b) for veterans with radiogenic diseases.  Third, by satisfying the elements of direct service connection. See Rucker v. Brown, 10 Vet.App. 67 (1997). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

CUE

The Veteran died in October 2008.  The Veteran's Certificate of Death reflects that the cause of death was "multiple organ failure secondary to septicemia, community acquired pneumonia, wound infection left hip."  

In a June 2009 rating decision, the RO denied service connection for the cause of the Veteran's death.  The RO noted that the Veteran's STRs were negative for diagnosis or treatment for a death-causing condition.  In addition there was no competent medical evidence of record which reflected that the Veteran's cause of death was related to his service.  In July 14, 2009, correspondence, the RO denied the appellant's claim for DIC benefits, death pension, and accrued benefits. 

In a statement (VA Form 21-4138) received by VA on August 18, 2010, and in subsequent statements, the appellant referenced the June 2009 rating decision; however, her disagreement appears to have been with the denial of death pension.  The appellant stated that the rating decision "claim for death benefits is denied for the alleged income from the Social Security, exceeds the maximum annual death pension, which believed it is a CLEAR AND UNMISTAKABLE ERROR for the amount of $255.00 for Death Lump Sum Amount and no other annuity benefits received being not a citizen nor alien immigrant of the United States of America.  As suggested in your letter of July 14, 2009, claim and income charge and medical expenses be filed not later than December 31, 2010."  Attached to the appellant's statement was a letter from the SSA informing the appellant of her benefits of $255 because of the death of her husband.

In a statement received by VA in September 2010, the appellant again asserted that there was CUE in "failed to obtain entitlement from the Social Security Administration and further it is suggested to file income charge [sic] not letter [sic] than December 21, 2010." 

In February 2011 correspondence, the appellant asserted CUE in the June 1, 2009, rating decision and she cited to diseases subject to presumptive service connection.  In subsequent correspondence, she continued to assert CUE, and contended that the Veteran participated in Vietnam War operations, and that he was exposed to ionizing radiation and herbicides.  She submitted an undated "Letter of Appreciation" to the Veteran from the Commanding Officer, Air Anti-Submarine Squadron Forty-One, based on the Veteran's 23 years of service.  She also asserted that VA failed in its duty to assist in not obtaining a VA clinical opinion and Social Security Records.

Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).  In addition, a failure of VA's duty to assist cannot be the basis for a finding of CUE. 38 C.F.R. § 20.1403. See also Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This is because VA's failure to assist results in a possible incomplete, rather, than an incorrect record.  Since an analysis of whether CUE has been committed may only proceed on the record, evidence that was not part of the record at the time of the prior decision may not form the basis for finding CUE. Id. at 383.  

The Board concludes that there has been no demonstration that the June 2009 rating decision contained the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error.  The cause of the Veteran's death was not service connected because it was not shown to be due to, or aggravated by, service.  The evidence of record at the time of the June 2009 rating decision included the Veteran's STRs, post service treatment records, DD 214s, and the Veteran's death certificate.  

The Veteran was in service from 1960 to 1983.  His STRs reflect that over a more than 20 year period, he sought treatment for a variety of conditions, to include leg and back pain, upper respiratory infection, rash on the face, costochondritis, left shoulder pain, swollen left index fingers, penis bleeding, cut on foot while swimming, hemorrhoids, calf pain, and exposure to tuberculosis contact.  The records do not support a finding that he had an in-service disease or injury which would have caused, or contributed to his death more than twenty five years later due to septicemia, community acquired pneumonia, and a wound infection of the hip.  The STRs and post-service treatment records do not support a finding for service connection for the cause of the Veteran's death.  The post service clinical records in evidence, which note a back disability, a cat bite with infection, and ear pain, also do not support a finding that he had an in-service disease or injury which would have caused, or contributed to his death more than twenty five years later.  

There was also no clinical opinion in the evidence of record which supported a finding that the Veteran's death was due to, or aggravated by, service.  In addition, the Veteran was not service-connected for a disability at the time of his death.  In sum, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1310 or 1318. 

The Board also notes that that the Veteran's cause of death is not a disease for which service connected is warranted on a presumptive basis due to herbicide and/or ionizing radiation exposure.  Thus, even if the Veteran were to be found to have been exposed to herbicides and/or ionizing radiation, service connection on a presumptive basis is not warranted. 

Based on the foregoing, the evidence does not reflect that there was an error in the RO's decision and that, had it not been made, the outcome would have been manifestly changed.  

In view of the foregoing, the Board finds that the June 2009 rating decision was reasonably supported by the evidence then of record, and the applicable law extant at that time.  Hence, there is no basis upon which to find clear and unmistakable error in this decision.  The Board finds that the June 2009 rating decision remains final.  38 U.S.C.A. § 7105.

New and Material Evidence

In the June 2009 rating decision, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied because there was no competent medical evidence of record which reflected that the Veteran's cause of death was related to his service.  In July 14, 2009, correspondence, the RO denied the appellant's claim for DIC benefits.  The appellant did not file a timely appeal, and the denial became final.

Evidence at the time of the last final denial

The Veteran's STRs and post service records reflect treatment for a variety of complaints, as noted above.  

As noted above, his death certificate listed the cause of death as septicemia, community acquired pneumonia, and a wound infection of the left hip.

Evidence since the last final denial

The claims file includes a "Letter of Appreciation" to the Veteran from the Commanding Officer, Air Anti-Submarine Squadron Forty -One, based on the Veteran's 23 years of service.  The letter is a synopsis of the Veteran's assignments, awards, and character.

The claims file also includes the appellant's clinical records which reflect that she has coronary artery disease.  The records do not reflect that the Veteran had such. 

Finally, the appellant has asserted that the Veteran was exposed to herbicides and ionizing radiation in service.  A May 2012 National Personnel Records response to a VA request for information reflects "we are unable to determine whether or not this veteran served in the republic of Vietnam.  The veteran was attached to a unit, air anti submarine squadron twenty three (VS-23), that could have been assigned to a ship or to shore.  For DoD purposes, the unit was credited with Vietnam from 08-Feb-1965 to 26 Feb 1965 and 20 Mar-1965 to 28 Apr 1965.  However, the service record provides no conclusive proof of in-county service."

Old and new evidence of record considered as a whole

The Board finds that letter of appreciation, the appellant's clinical records, the appellant's claims that the Veteran was exposed to herbicides and ionizing radiation in service, and the NPRC response are new because they were not previously in evidence.  However, they are not material because they do not relate to an unestablished fact.  The recently submitted evidence does not show that the cause of death may have been due to, or aggravated by, service.  As noted above, the Veteran's cause of death was not a disease for which presumptive service connection is warranted due to exposure to herbicides and/or ionizing radiation.  The newly received evidence does not include competent evidence which indicates that the Veteran's death was related to service.  The appellant's lay assertion of medical causation that his pneumonia, septicemia, and/or leg wound are related to herbicides or ionizing radiation cannot serve as the predicate to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The appellant's clinical records are irrelevant to the Veteran's service or death.

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, the Board finds that the newly received evidence does not meet this low threshold because the newly submitted evidence, even if combined with VA assistance and considering the other evidence of record, does not raise the reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  Thus, the claim is not reopened. 


ORDER

The appeal to establish CUE in a June 2009 rating decision and/or a July 2009 decisional letter is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the appeal is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


